DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 2/3/2022 has been entered.
Allowable Subject Matter
Claims 1-9, 11-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Palmquist (US 2011/0166699). Regarding claims 1, 13 and 19, Palmquist discloses a spout (10 fig.2) configured to attach to a mouth of a bottle (see fig.1), the spout comprising: a passageway (in 10) extending through the spout and configured to pass liquid out of the bottle ([(0028]); an IMU (inertial measurement unit) configured to track orientation and movement of the spout in three-dimensional space (see [0007]), [0039]); and wireless communication circuitry ([0029], “wirelessly”) configured to communicate bidirectionally with other electronic equipment that is not part of the spout ([0033], via computer 18). In combination with other claimed limitations, Palmquist and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 1, “a pour detector constructed and arranged to detect a pour event and to compute, based on measurements from the IMU, horizontal translation of the spout during the pour event”; claim 13, “the spout includes a set of indicators conveying visual and/or sonic information based on at least one of (i) measurements made by the IMU and (ii) wireless communication between the spout and the server computer”; and claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754